DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 8, 10, and 11 remain withdrawn from further consideration as being to drawn to non-elected subject matter.

Thus, the restriction requirement is hereby made FINAL.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
               
See MPEP 2106.07.

Effective January 7, 2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Applicants are kindly asked to review this guidance as well as MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 

            The claims are directed to a composition of matter comprising neoeriocitrin, naringin, neohesperidin and cynaropicrin in relative weight proportions of about 13.5 : 25.8 : 24.3 : 35.1 which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination, amounts or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter (i.e., neoeriocitrin, naringin, neohesperidin and cynaropicrin which are 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
(e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e., neoeriocitrin, naringin, neohesperidin and cynaropicrin which are compounds found in nature) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as neoeriocitrin, naringin, neohesperidin and cynaropicrin which are compounds found in nature, the closest naturally-occurring counterpart is always the same compounds (which these are) found in the extract, present in the non-isolated form in the source plant material. Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged (as is evidenced by the instantly claimed invention). 
  Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts.  Consequently, the claimed compositions are structurally the same as their closest naturally-occurring counterparts. 

The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. The same holds true for whether the composition is a cosmetic, pharmaceutical or food composition since there is nothing which imparts a markedly different characteristic on the composition. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed composition is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 

Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known ingredients). 

Thus, the claimed composition is not eligible subject matter under current 35 USC 101 standards. See MPEP 2106.07.

Applicant alleges that the closest naturally occurring product appears to be NNN (whatever that is). Applicant alleges that when combined with cynaropicrin, however, NNN (whatever that is) reduces Alkaline phosphatase, and does so in a synergistic, more-than-additive amount.

is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged (as is evidenced by the instantly claimed invention). 




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 12-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2015/136441 (of record) and as evidenced by “Invasive Species Compendium” (of record),  Elsbai et al. and de Cássia Gomes Rocha et al.

WO teaches that bergamot (Citrus Bergamia), artichoke (Cynara scolymus) and beta carotene (a cartenoid) are used together in the same composition, see entire document, especially pages 9-11. Note that as evidenced by “Invasive Species Compendium” Cynara cardunculus var. scolymus is a subspecies of Cynara cardunculus (globe artichoke) thus WO teaches Cynara cardunculus. Note that leaves of Cynara Scolymus are used. Note tablet and capsule form in WO. The amounts of neoeriocitrin, naringin, neohesperidin, and cynaropicrin are inherent to WO since the same plants (compounds) as claimed are used in WO and are contained in a tablet or capsule as claimed. A simple water extraction of the plants will yield the same extract as claimed thus WO teaches the claimed extracts. Clearly suitable carriers and excipients are taught in WO as well. Elsbai teaches that artichoke (Cynara scolymus) inherently contains cynaropicrin which establishes that both Cynara scolymus and Cynara cardunculus both inherently contain cynaropicrin. Thus, the declaration by Mr. Bombardelli (which has been carefully considered) is technically wrong (with all due respect), in that artichokes DO contain cynaropicrin. Thus, all of the compounds and claims are taught by WO and thus the unexpected and synergistic results are not applicable to this 35 USC 102 rejection.

or a combination of both extracts (150 BPF + 150 Cynara cardunculus mg/daily) showed a significant reduction of oxidative stress (as expressed by the reduction of serum MDA, a biomarker of lipid peroxidation). While this is noted, if either extract separately exhibits the same results as combining the extracts, why then would one of ordinary skill in the art want to comine the two extracts. Answer: They would not.

Applicant argues that allegedly in the Dr. Mollace declaration (which has been carefully considered) it is stated that the antioxidant properties of both of the claimed extracts were significantly higher than the ones found with BPF and Cynara extracts given separately.

While this is noted, it is also noted that the “synergistic results” are nothing more than cumulative and it is not clear what an “unexpected result” of antioxidant properties really proves if anything. Fact is, it doesn’t prove anything.

Applicant also alleges that the “synergistic effect” occurred also in the inflammatory marker TNF-α which is allegedly dramatically reduced by the combination of both extracts. Once again, if anything, these results are based on cumultive data of the two extracts and are certianly not “synergistic”. 

Applicant alleges that the mechanism of this synergism is well explained by the changes seen in the expression of antioxidant enzymes such as superoxide dismutase 

Applicant argues that allegedly it is likely that the combination of both extracts leads to unexpected activation of translational mechanisms which stimulate antioxidant enzymes and, in turn, reduce free radical species which are responsible of liver dysfunction, endothelial dysfunction and, finally, of metabolic syndrome. Applicant argues that allegedly there is a synergistic effect observed by the composition with respect to the single elements tested individually which is NOT seen or been proven in any way. Applicant has presented data wherein one having ordinary skill in the art would NOT have been given the guidance to realize there are any synergistic effects in this invention because there are NONE. At best, the data collected by applicant would maybe lead one having ordinary skill in the art to use one or the other, but not both extracts.
Since furocoumarin is not taught in WO clearly it will contain less than 400 mg/kg. 
Since bergaptene is never mentioned in WO, then WO is substantially free of it.
WO inherently teaches the amounts in claim 15 since the same plant and method of extraction used is the same as claimed and WO also teaches oral dosage form.

de Cássia Gomes Rocha et al. teaches that atomization is merely spray drying which will not change the compounds in the composition of matter as claimed. 
The composition of WO inherently is substantially free of hydrolytic enzymes and oxidants since they were not mentioned. 

Claim Rejections - 35 USC § 103

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/136441 (of record) and as evidenced by “Invasive Species Compendium” (of record), Elsbai et al. and de Cássia Gomes Rocha et al.


WO teaches that bergamot (Citrus Bergamia), artichoke (Cynara scolymus) and beta carotene (a cartenoid) are used together in the same composition, see entire document, especially pages 9-11. Note that as evidenced by “Invasive Species Compendium” Cynara cardunculus var. scolymus is a subspecies of Cynara cardunculus (globe artichoke) thus WO teaches Cynara cardunculus. Note that leaves of Cynara Scolymus are used. Note tablet and capsule form in WO. The amounts of 

In the event it is seen that the claimed compounds being extracted with water changes the compounds in any way (which is not being admitted) then it would have been obvious to one having ordinary skill in the art at the time the invention was made to extract the plants with water since water is the most common solvent in the world and clearly obvious for one of ordinary skill in the art to use since it is so common. Also note, that its obvious to use the water for extraction (for the above reasons) and then to dry the formulation (atomization) since it will be used in tablet and/or capsule form. 

Applicant argues that allegedly administration of BPF (300), Cynara Cardunculus extract (200 mg) or a combination of both extracts (150 BPF + 150 Cynara cardunculus mg/daily) showed a significant reduction of oxidative stress (as expressed by the reduction of serum MDA, a biomarker of lipid peroxidation). While this is noted, if either 

Applicant argues that allegedly in the Dr. Mollace declaration (which has been carefully considered) it is stated that the antioxidant properties of both of the claimed extracts were significantly higher than the ones found with BPF and Cynara extracts given separately.

While this is noted, it is also noted that the “synergistic results” are nothing more than cumulative and it is not clear what an “unexpected result” of antioxidant properties really proves if anything. Fact is, it doesn’t prove anything.

Applicant also alleges that the “synergistic effect” occurred also in the inflammatory marker TNF-α which is allegedly dramatically reduced by the combination of both extracts. Once again, if anything, these results are based on cumultive data of the two extracts and are certianly not “synergistic”. 

Applicant alleges that the mechanism of this synergism is well explained by the changes seen in the expression of antioxidant enzymes such as superoxide dismutase (SOD) and glutathione peroxidase (GPx) which are enhanced by combination of both extracts. While this may or may NOT be true what is so unexpected or synergistic about this ?


Applicant argues that allegedly the presently claimed invention provides for a synergistic effect which is not disclosed or suggested by the cited references, alone or in combination.
Specifically, WO (according to applicant)  describes several compositions which include bergamot and artichoke, but at dosages different from the dosages claimed.
As stated above, there is nothing synergistic or unexpected about the claimed invention. 
Since furocoumarin is not taught in WO clearly it will contain less than 400 mg/kg. 
Since bergaptene is never mentioned in WO, then WO is substantially free of it.

	WO teaches that omega 3 (fatty acids) are contained in the composition as well, see page 7.
de Cássia Gomes Rocha et al. teaches that atomization is merely spray drying which will not change the compounds in the composition of matter as claimed. 
The composition of WO inherently is substantially free of hydrolytic enzymes and oxidants since they were not mentioned. 
As for applicant’s alleged unexpected and synergistic results (The Bombardelli declaration), they are inconclusive for the above reasons. Further, applicant compares the compounds in the extract and does not claim or discuss the extracts themselves since the compounds are not isolated from the plants, thus they are still considered extracts, technically. Note that ALL of the claimed compounds are in WO thus a combination rejection is NOT being made and therefore the alleged unexpected results and synergy are not applicable to the instant case. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655